1775674 TESTIMONIO

ad Adrianzén

TRES MIL QUINIENTOS SETENTICUATRO
3574

ESCRITURA: 720 KÁRDEX: 4941 MINUTA: 608

MODIFICACION DE CONTRATO DE LICENCIA PARA
LA EXPLOTACION DE HIDROCARBUROS EN
EL LOTE II, NOROESTE
QUE CELEBRAN DE UNA PARTE
PERUPETRO S.A. Xx
Y DE LA OTRA PARTE o
PETROLERA MONTERRICO S.A.
CON INTERVENCION DE
OBRAS Y SERVICIOS PETROLEROS S.A.C.

ICARRARARARAAARARACOA RA RARRRARRRARRAARARARARARARARA RA AAA AAA AA AAA AAA AAA AAA AAA
EN LA CIUDAD DE LIMA, DISTRITO DE MIRAFLORES, A LOS VEINTICINCO (25) DÍAS
DEL MES DE AGOSTO DEL AÑO DOS MIL CINCO (2005), ANTE MÍ, LUIS BENJAMIN
GUTIERREZ ADRIANZEN, NOTARIO DE LIMA;=
COMP ARECEN
DON: JOSE EDUARDO CHAVEZ CACERES, QUIEN MANIFESTÓ SER
DE NACIONALIDAD: PERUANA.
DE ESTADO CIVIL: CASADO.
DE PROFESION: INGENIERO
IDENTIFICADO CON DOCUMENTO NACIONAL DE IDENTIDAD N” 09343700.==
CON DOMICILIO EN AY. LUIS ALDANA N” 320, SAN BORJA, PROVINCIA Y
DEPARTAMENTO DE LIMA.
- QUIEN PROCEDE EN REPRESENTACIÓN DE PERUPETRO £.A., EN SU CONDICION DE
GERENTE GENERAL, SEGÚN PODER INSCRITO EN EL ASIENTO C000NM34 DE LA PARTIDA
ELECTRÓNICA N” 00259837 DEL REGISTRO DE PERSONAS JURÍDICAS DE LIMA.=
DON: VICTOR ANTONIO CORREA RIOS, QUIEN MANIFESTÓ SER:
DE NACIONALIDAD: PERUANA.==
DE ESTADO CIVIL: CASADO.
DE PROFESION: INGENIERO.
IDENTIFICADO CON DOCUMENTO NACIONAL DE IDENTIDAD N” 08182367
CON DOMICILIO EN AV. LA ENCALADA N” 245, URBANIZACIÓN CENTRO COMERCIAL
MONTERRICO, SANTIAGO DE SURCO, PROVINCIA Y DEPARTAMENTO DE LIMA
- QUIEN PROCEDE EN REPRESENTACIÓN DE PETROLERA MONTERRICO S.A., SEGÚN PODER
INSCRITO EN LA PARTIDA 03023975, DEL REGISTRO DE PERSONAS JURÍDICA DE LIMA
Y EN EL ASIENTO 01, FOJAS 443 DEL TOMO V DEL LIBRO DE MANDATOS DEL REGISTRO
PUBLICO DE HIDROCARBUROS .
DON: EDWIN HUGO MASSEUR STOLL, QUIEN MANIFESTÓ SER:
DE NACIONALIDAD: PERUANA.
DE ESTADO CIVIL: CASADO.
DE PROFESION: ABOGADO.

Y

Notaría Si

TESTIMONIO

1775675 TRES MIL QUINIENTOS SETENTICINCO

3575

IDENTIFICADO CON DOCUMENTO NACIONAL DE IDENTIDAD N” 07817514

TIFIE, DOCUMEN Lo

CON DOMICILIO EN AV. LA ENCALADA N” 245, URBANIZACIÓN CENTRO COMERCIAL
MONTERRICO, SANTIAGO DE SURCO, PROVINCIA Y DEPARTAMENTO DE LIMA.=
- QUIEN PROCEDE EN REPRESENTACIÓN DE OBRAS Y SERVICIOS PETROLEROS S.A.C.,
SEGÚN PODER INSCRITO EN EL ASIENTO C00006 DE LA PARTIDA ELECTRÓNICA N”
11625061 DEL REGISTRO DE PERSONAS JURÍDICAS DE LIMA.===========
DE CONFORMIDAD CON LO ESTABLECIDO EN EL ARTÍCULO 55 DE LA LEY DEL NOTARIADO
DOY FE DE BABER IDENTIFICADO A LOS COMPARECIENTES EN LA FORMA ESTABLECIDA
EN EL ARTÍCULO 54 DE LA LEY, Y DEJO CONSTANCIA QUE SON PERSONAS MAYORES DE
EDAD, CON CAPACIDAD PLENA DE EJERCICIO, INTELIGENTES EN EL IDIOMA
CASTELLANO, HÁBILES PARA CELEBRAR TODA CLASE DE CONTRATOS Y PARA OTORGAR
TODA CLASE DE ACTOS JURÍDICOS, PROCEDEN CON ENTERA LIBERTAD Y CONOCIMIENTO
SUFICIENTE DE LA ESCRITURA QUE ESTÁN OTORGANDO. ===
LOS CONTRATANTES ME ENTREGAN UNA MINUTA AUTORIZADA POR ABOGADO PARA SER
ELEVADA A ESCRITURA PÚBLICA, A LA CUAL CONFORME AL ARTÍCULO 60 DE LA LEY,
PROCEDÍ A NUMERARLA EN EL ORDEN QUE LE CORRESPONDE PARA LOS FINES DE FORMAR
EL TOMO DE MINUTAS QUE PRECISA DICHO DISPOSITIVO, Y CUYO TENOR LITERAL ES
COMO SIGUE: =
MINUTA:
SEÑOR NOTARIO LUIS BENJAMÍN GUTIERREZ ADRIANZEN
SÍRVASE EXTENDER EN SU REGISTRO DE ESCRITURAS PÚBLICAS UNA EN QUE CONSTE LA
MODIFICACIÓN DEL CONTRATO DE LICENCIA PARA LA EXPLOTACIÓN DE HIDROCARBUROS
EN EL LOTE 11, NOROESTE, QUE CELEBRAN, DE UNA PARTE, =
RERUPETRO S.A., CON DOMICILIO EN AV. LUIS ALDANA N” 320, SAN BORJA, LIMA,
REPRESENTADA POR SU GERENTE GENERAL, JOSÉ EDUARDO CHÁVEZ CÁCERES, CON DNI
09343700, CUYO NOMBRAMIENTO ESTÁ INSCRITO EN EL ASIENTO C-00034 DE LA
PARTIDA 00259337 DEL REGISTRO DE PERSONAS JURÍDICAS Y DE CONFORMIDAD CON El:
ACUERDO DEL DIRECTORIO DE PERUPETRO S.A. N” 023-2005, DE FECHA 27 DE ABRIL
DEL 2005, Y CON EL DECRETO SUPREMO N” 030-2005-EM, PUBLICADO EL 11 DE
AGOSTO DEL 2005, QUE USTED, SEÑOR NOTARIO, SE SERVIRÁ INSERTAR, Y, DE LA
OTRA PARTE, =
RETROLERA MONTERRICO S.A., CON DOMICILIO EN AV. LA ENCALADA N” 245,
URBANIZACIÓN CENTRO COMERCIAL MONTERRICO, SANTIAGO DE SURCO, LIMA,
REPRESENTADA POR SU GERENTE GENERAL, VÍCTOR ANTONIO CORREA RÍOS, CON DNI
08182367, SEGÚN PODER INSCRITO EN LA PARTIDA 03023975 DEL REGISTRO DE
PERSONAS JURÍDICAS DE LIMA Y EN EL ASIENTO 01, A FOJAS 443 OMO Y DEL
LIBRO DE MANDATOS DEL REGISTRO PÚBLICO DE HIDROCARBUROS,=
CON INTERVENCIÓN DE OBRAS Y SERVICIOS PETROLEROS S.A.C. SOCIEDAD
INSCRITA EN LA PARTIDA 11625061 DEL REGISTRO DE PERSONAS JURÍDICAS DE LIMA,
DOMICILIADA EN AV. LA ENCALADA 5N” 245, UKBANIZACIÓN CENTRO COMERCIAL
MONTERRICO, SANTIAGO DE SURCO, LIMA, REPRESENTADA POR SU APODERADO
ESPECIAL, EDWIN HUGO MASSEUR STOLL, CONFORME AL PODER INSCRITO EN EL

1775676 TRES MIL QUINIENTOS sens TESTIMONIO

3576

STRO DE PERSONAS JURÍDICAS

ASIENTO C-00006 DE LA PARTIDA 1

DE LIMA.

EN LOS TÉRMINOS SIGUIENTES :=
HODIFICACIÓN DEL CONTRATO DE LICENCIA PARA LA EXPLOTACIÓN DE HIDROCARBUROS

EN EL LOTE II, NOROESTE.

CLÁUSULA PRIMERA — ANTECEDENTES .

CON FECHA 5 DE ENERO DE 1996, PERUPETRO Y VEGSA C.G. SUSCRIBIERON EL

CONTRATO DE LICENCIA PARA LA EXPLOTACIÓN DE HIDROCARBUROS EN EL LOTE II,

NOROESTE, EN ADELANTE EL CONTRATO, EL MISMO QUE FUE APROBADO MEDIANTE

DECRETO SUPREMO 39-95-EM, AL AMPARO DE LA LEY N” 26221 - LEY ORGÁNICA DE
HIDROCARBUROS, Y ELEVADO A ESCRITURA PÚBLICA POR EL NOTARIO DE LIMA DR.

> JUAN GUSTAVO LANDI.=
MEDIANTE DECRETO SUPREMO N% 018-97-EM, DE FECHA 2 DE SETIEMBRE DE 1937, SE

APROBÓ LA MODIFICACIÓN DEL CONTRATO, POR LA CUAL PETROLERA MONTERRICO S.A.

. ASUMIÓ LA TOTALIDAD DE LA PARTICIPACIÓN CONTRACTUAL DEBIDO A LA ESCISIÓN DE
VEGSA C.G. EN DOS SOCIEDADES, PETROLERA MONTERRICO S.A. Y VEGSA C.G. DICHA
MODIFICACIÓN FUE ELEVADA A ESCRITURA PÚBLICA CON FECHA 01 DE OCTUBRE DE
1997, POR EL NOTARIO DE LIMA DR. JUAN GUSTAVO LANDI .=
MEDIANTE DECRETO SUPREMO N” 031-99-EM, DE FECHA 20 DE AGOSTO DE 1993, SE
APROBÓ LA MODIFICACIÓN DEL CONTRATO, EN RELACIÓN CON EL CAMBIO DEL GARANTE
CORPORATIVO, LA MISMA QUE FUE ELEVADA A ESCRITURA PÚBLICA CON FECHA 03 DE
NOVIEMBRE DE 19939 POR EL NOTARIO DE LIMA DR. JUAN GUSTAVO LANDI .
MEDIANTE DECRETO SUPREMO N* 013-2004-EM, DE FECHA 31 DE MAYO DEL 2004, SE
APROBÓ LA MODIFICACIÓN DEL CONTRATO, A EFECTOS DE REDUCIR LA REGALÍA EN
— APLICACIÓN DE LA LEY N” 28109, LA MISMA QUE FUE ELEVADA A ESCRITURA PÚBLICA
CON FECHA 16 DE JUNIO DEL 2004 POR EL NOTARIO DE LIMA DR. JUAN GUSTAVO
LANDI .==- -
MEDIANTE DECRETO SUPREMO N* 001-2005-EM, DEL 2 DE FEBRERO DE 2005, SE
APROBÓ LA MODIFICACIÓN DEL CONTRATO, CON RELACIÓN AL MÉTODO DE
EXTRAPOLACIÓN LINEAL PRECIO - REGALÍA Y SE ESTABLECIERON PORCENTAJES DE
REGALÍA PARA PRECIOS MAYORES DE 35 US$/BL DICHA MODIFICACIÓN DEL CONTRATO
FUE SUSCRITA Y ELEVADA A ESCRITURA PÚBLICA CON FECHA 01 DE MARZO DEL 2005,
POR EL NOTARIO DE LIMA DR. LUIS GUTIÉRREZ ADRIANZEN.=
PETROLERA MONTERRICO S.A., MEDIANTE CARTA N* 136-2005/PM DEL 2 DE MARZO DE
2005, SOLICITÓ A PERUPETRO S.A. LA SUSTITUCIÓN DE LOS GARANTES CORPORATIVOS
EMPRESA DE TRANSPORTES MADERERA HUALLAGA S.A. Y CONSTRUCTORA ROXI S.A. POR
LA COMPAÑÍA OBRAS Y SERVICIOS PETROLEROS S.A.C.  (OSPET  S.A.C.),
FUNDAMENTANDO SU SOLICITUD EN QUE EL OBJETO SOCIAL DE LA COMPAÑÍA OBRAS Y
SERVICIOS PETROLEROS S.A.C. (OSPET S.A.C.) GUARDA RELACIÓN CON LA INDUSTRIA
DE HIDROCARBUROS Y, ASIMISMO, ESTA EMPRESA CUENTA CON UN MAYOR ITAL
SOCIAL.=
PERUPETRO S.A. Y PETROLERA MONTERRICO S.A., LLEGARON A UN ACUERDO SOBRE EL
TEXTO DEL PROYECTO DE MODIFICACION DEL CONTRATO DE LICENCIA PARA LA

.”

1775677

EXPLOTACIÓN DE HIDROCARBUROS EN

E

EL

- TESTIMONIO

TRES MIL QUINIENTOS SETENTISIETE

3577

CAMBIO DE GARANTE CORPORATIVO

CLÁUSULA SEGUNDA .==

rá E

09 DE REFLEJAR LO ESTABLECIDO PRECEDENTEMENTE, ES NECESARIO

INTRODUCIR EN EL CONTRATO MODIFICACIOMES O AGREGADOS AL TEXTO CONTRACTUAL,
MANTENIÉNDOSE VIGENTES Y SIN MODIFICACIÓN LAS DEMÁS CLÁUSULAS, ACÁPITES,

SUBACAPITES Y ANEXOS DEL CONTRATO NO ESPECIFICADOS EN ESTA CLÁUSULA

CON:

SECUENTEMENTE, LAS PARTES HAN ACORDADO INTRODUCIR EN EL CONTRATO LAS

MODIFICACIONES O AGREGADOS QUE SE INDICAN A CONTINUACIÓN:
2.1 AGREGAR EL ACÁPITE 1,53, CUYO TEXTO QUEDARÁ REDACTADO A SIGUIENTE
MANERA:

2.2

MANERA:

“1.53 FECHA DE QUINTA MODIFICACIÓN
ES EL 25 DE AGOSTO DE 2005, FECHA EN LA QUE SE SUSCRIBE LA PRESENTE
MODIFICACIÓN DEL CONTRATO DE LICENCIA PARA LA EXPLOTACIÓN DE
EIDROCARBUROS EN EL LOTE II, NOROESTE, APROBADA POR DECRETO SUPREMO
NO.030-2005-EM”: =
MODIFICAR EL ACÁPITE 3.5, CUYO TEXTO QUEDARÁ REDACTADO DE LA SIGUIENTE

"3.5 INTERVIENE OBRAS Y SERVICIOS PETROLEROS S.A.C. (OSPET S.A.C.) PARA
EFECTOS DE OTORGAR LA GARANTÍA CORPORATIVA QUE APARECE COMO ANEXO D.“==

2.3 MODIFICAR EL ACÁPITE 20.1, CUYO TEXTO QUEDARÁ REDACTADO DE LA SIGUIENTE
MANERA: =:

“20.1 TODA NOTIFICACIÓN O COMUNICACIÓN, RELATIVA AL CONTRATO SERÁ
CONSIDERADA COMO VÁLIDAMENTE CURSADA SI ES POR ESCRITO Y ENTREGADA CON

CAR?

ÚTT

AY.

Notaría Gi

LIMA 41 - PERÚ

FAX

CONTRATISTA:
PETROLERA MONTERRICO S.A.=
GERENCIA GENERAL .=

AV.

LIMA 33 - PERÚ.=

FAX

GARANTE CORPORATIVO:
OBRAS Y SERVICIOS PETROLEROS S.A.C. (OSPET S.
GERENCIA GENERAL .========

AV.

GERENCIA GENERAL ..

GO O RECIBIDA POR INTERMEDIO DE CORREO CERTIFICADO O FACSÍMIL O POR

OTROS MEDIOS QUE LAS PARTES ACUERDEN, DIRIGIDA AL DESTINATARIO EN UN DÍA

L A LAS SIGUIENTES DIRECCIONES :=

LUIS ALDANA N* 320.==:

: 6171801.

LA ENCALADA 245 - SURCO.

NO, 3444860.

LA ENCALADA 245 - SURCO.=:
TESTIMONIO

1775678 TRES MIL QUINIENTOS SETENTIOCHO

3578

1

33 - PER
FAX NO. 3444860
2.4 ELIMINAR EL ANEXO D-1.=

25 E
2.6 AGREGAR EL ANEXO “D”, EL CUAL QUEDARÁ REDACTADO DE LA SIGUIENTE MANERA
A sn

GARANTÍA CORPORATIVA .
SEÑORES .- PERUPETRO 5.A.- AV. LUIS ALDANA 320.- LIMA 41.- PERU
POR EL PRESENTE DOCUMENTO, OBRAS Y SERVICIOS PETROLEROS S.A.C. (OSPET
S.A.C,) DE CONFORMIDAD CON EL ACÁPITE 3.5 DEL CONTRATO DE LICENCIA PARA LA
EXPLOTACIÓN DE HIDROCARBUROS EN EL LOTE II, NOROESTE, SUSCRITO ENTRE
PERUPETRO S.A. (”PERUPETRO”) Y PETROLERA MONTERRICO $.A., GARANTIZA
SOLIDARIAMENTE ANTE PERUPETRO EL CUMPLIMIENTO POR PETROLERA MONTERRICO
S.A., DE TODAS LAS OBLIGACIONES QUE ÉSTA ASUMA EN EL PROGRAMA DE TRABAJO
: DESCRITO EN LA CLÁUSULA CUARTA DEL CONTRATO, ASÍ COMO LA EJECUCIÓN POR
PETROLERA MONTERRICO S.A., DE CADA UNO DE LOS PROGRAMAS ANUALES DE
EXPLOTACIÓN, TAL COMO PUEDAN SER REAJUSTADOS O CAMBIADOS, QUE ESTA PRESENTE
A FERUFETRO EN CUMPLIMIENTO DEL ACÁPITE 5.1 DEL CONTRATO.=====
ESTA GARANTÍA SUBSISTIRÁ MIENTRAS SEAN EXIGIBLES LA5 OBLIGACIONES DE
PETROLERA MONTERRICO S.A., DERIVADAS DEL CONTRATO. PARA LOS EFECTOS DE ESTA
GARANTÍA OSPET S.A.C. SE SOMETE A LAS LEYES DE LA REPÚBLICA DEL PERÚ Y AL
PROCEDIMIENTO ARBITRAL PARA SOLUCIÓN DE CONTROVERSIAS ESTABLECIDO EN LA
CLÁUSULA VIGÉSIMO PRIMERA DEL CONTRATO.
ATENTAMENTE,
APODERADO AUTORIZADO.
OBRAS Y SERVICIOS PETROLEROS S.A.C
OSPET S.A.C.=
CLÁUSULA TERCERA .
3.1. EN LA FECHA DE SUSCRIPCIÓN DE LA ESCRITURA PÚBLICA QUE ORIGINE EL
PRESENTE DOCUMENTO, OBRAS Y SERVICIOS PETROLEROS S.A.C. (OSPET 5.A.C.) HA
ENTREGADO A PERUPETRO LA GARANTÍA CORPORATIVA CORRESPONDIENTE, POR LA CUAL
ASUME LA RESPONSABILIDAD SOLIDARIA POR EL CUMPLIMIENTO DE LAS OBLIGACIONES
DERIVADAS DEL CONTRATO, EN LOS TÉRMINOS DEL ANEXO “D”, QUE SEAN EXIGIBLES
A PETROLERA MONTERRICO S.A., QUEDANDO SIN EFECTO LAS GARANTÍAS CORPORATIVAS
OTORGADAS POR EMPRESA DE TRANSPORTES MADERERA HUALLAGA S.A. Y CONSTRUCTORA
ROXI S.A.= o
AGREGUE USTED, SEÑOR NOTARIO, LO QUE SEA DE LEY, INSERTE LO INDICADO Y
CURSE PARTES AL REGISTRO PÚBLICO DE HIDROCARBUROS. =
LIMA, 16 DE AGOSTO DEL 2005. TRES FIRMAS ILEGIBLES.
AUTORIZA LA MINUTA EL DR. EDWIN HUGO MASSEUR STOLL, ABOGADO CON REGISTRO
DEL C.A.L. 5369
INSERTO=

TESTIMONIO

1775679 TRES MIL QUINIENTOS SETENTINUEVE

|
S

DECRETO SURREMO y? 030-2005-EM.- PUBLICADO EN LIMA, El
DE 2005.- EN EL DIARIO OFICIAL
ABRUEBAN MODIFICACIÓN DE co,
HEBDROGARBUROS EN EL LOTE EE —
DECRETO SUPREMO N” 030-2005-EM.--
EL PRESIDENTE DE LA REPUBLICA.- CONSIDERANDO
QUE, ES POLÍTICA DEL GOBIERNO PROMOVER EL DESARROLLO DE LAS ACTIVIDADES
HIDROCARBURIFERAS A FIN DE GARANTIZAR EL FUTURO ABASTECIMIENTO DE
COMBUSTIBLES SOBRE LA BASE DE La LIBRE COMPETENCIA; =

+ UBICADO EN LA PROVINCIA DE TALARA
PIURA, SUSCRITO ENTRE PERUPETRO S.A, Y VEGSA C.G.;7
QUE, MEDIANTE DECRETO SUPREMO N* 018-97-EM, DEL 2 DE SEPTIEMBRE DE 1397, SE
APROBO LA MODIFICACIÓN DEL CONTRATO DE LICENCIA PARA LA EXPLOTACIÓN DE
HIDROCARBUROS EN EL LOTE LE, NOROESTE, APROBADO POR DECRETO SUPREMO N* 39-
95-EM, ASUMIENDO PETROLERA MONTERRICO S.A. LA TOTALIDAD DE LA PARTICIPACIÓN
CONTRACTUAL EN EL REFERIDO CONTRATO Dz LICENCIA, COMO PRODUCTO DE LA
ESCISIÓN DE LA EMPRESA VEGSA C.G. EN DOS SOCIEDADES PETROLERA MONTERRICO

QUE, POR DECRETO SUBREMO Ny? 031-99-EM, DEL 20 DE AGOSTO DE 1999, SE APROBO
LA MODIFICACIÓN DEL CONTRATO DÉ LICENCIA ANTES MENCIONADO, EN RELACION CON
EL CAMBIO DEL GARANTE CORPORATIVO. ===== = =
QUE, POR DECRETO SUBREMO N” 013-2004-EM, DEL 31 DE MAYO DE 2004, SE APROBO
LA MODIFICACIÓN DEL CONTRATO DE LICENCIA PARA LA EXPLOTACIÓN DÉ

POR PERUPETRO S.A. Y PETROLERA MONTERRICO S.A,
QUE, MEDIANTE DECRETO SUPREMO N” 001-2005-EM, DEL 2 DE FEBRERO DE 2005, sE
APROBO LA MODIFICACIÓN DEL CONTRATO DE LICENCIA PARA LA EXPLOTACIÓN DE
HIDROCARBUROS EN EL LOTE ÍI, NOROESTE, PARA EFECTO DE MODIFICAR EL METODO
DE EXTRAPOLACIÓN LINEAL PRECIO - REGALIA, Y ESTABLECER Los PORCENTAJES DE
REGALIA A PRECIOS MAYORES DE 35 US$/BL, CON LA FINALIDAD DE HACER VIABLE EL
CUMPLIMIENTO DEL PRESENTE CONTRATO =

QUE, PETROLERA MONTERRICO S.A. POR CARTA WN" 136-200

2005, SOLICITO A PERUPETRO S.A. LA 5Us

EMPRESA DE TRANSPORTES MADERERA EUALLAGA S.A. Y CONSTRUCTORA ROXI S.A. POR
LA COMPAÑÍA OBRAS y SERVICIOS PETROLEROS S.A.C. - OSPET 8.A.C.
FUNDAMENTANDO SU SOLICITUD EN QUE EL OBJETO SOCIAL DE OSPET S.A.C. TIENE
AFINIDAD CON EL DE PETROLERA MONTERRICO $S.A.=

- TESTIMONIO
1775680 TRES MIL QUINIENTOS OCHENTA
3580

QUE, EL ARTICULO 12” DE LA LEY N” 26221

RT LEY ORGANICA DE HIDROCARBUROS

ROCARBUROS,

E
p

MODIFICADO POR LA LEY N” 273717, LEY DE ACTUALIZACION EN HIDROCARBUROS,
DISPONE QUE LOS CONTRATOS, UNA VEZ APROBADOS Y SUSCRITOS, SOLO PODRAN SER
MGDIFIEAD GR ACUERDO ESCRITO ENTRE LAS PARTES Y, QUE LAS MODIFICACIONES
SERAN APROBADAS POR DECRETO SUPREMO REFRENDADO POR LOS MINISTROS DE
ECONOMIA Y FINANZAS Y DE ENERGIA Y MINAS, DENTRO DEL PLAZO ESTABLECIDO EN
EL ARTICULO 11% DE LA CITADA LEY7==- a)
QUE, EL DIRECTORIO DE PERUPETRO S.A. MEDIANTE ACUERDO N? 023-2005, DEL 27
DE ABRIL DE 2005, APROBO EL PROYECTO DE MODIFICACIÓN DEL CONTRATO DE
LICENCIA PARA LA EXPLOTACIÓN DE HIDROCARBUROS EN EL LOTE II; NOROESTE

N ELEVÁNDOLO AL PODER EJECUTIVO PARA SU CONSIDERACIÓN Y RESPECTIVA
APROBACIÓN: = =
DE CONFORMIDAD CON LO DISPUESTO EN LOS INCISOS 8) Y 24) DEL ARTICULO 118*
: DE LA CONSTITUCIÓN POLÍTICA DEL PERU; EL ARTICULO 12” DE LA LEY N” 26221,
LEY ORGÁNICA DE HIDROCARBUROS MODIFICADA POR LA LEY N” 27377, LEY DE
ACTUALIZACIÓN EN HIDROCARBUROS > me

DECRETA :=====
ARTICULO 1”.- DE LA APROBACIÓN DE LA MODIFICACIÓN DEL CONTRATO
APROBAR LA MODIFICACIÓN DEL CONTRATO DE LICENCIA PARA LA EXPLOTACIÓN DE
HIDROCARBUROS EN EL LOTE II, NOROESTE APROBADO POR DECRETO SUPREMO N* 39-
95-EM Y SUCESIVAMENTE MODIFICADO POR LOS DECRETOS SUPREMOS N” 018-97-EM, YN”
031-99-EM, N” 013-2004-EM Y N” 001-2005-EM, PARA LOS FINES REFERIDOS EN LA
PARTE CONSIDERATIVA DEL PRESENTE DECRETO SUPREMO, A CELEBRARSE ENTRE
_ PERUPETRO S.A. Y PETROLERA MONTERRICO S.A., CON LA INTERVENCIÓN DE LA
COMPAÑÍA OBRAS Y SERVICIOS PETROLEROS S.A.C. - OSPET S.A.C., A EFECTOS DE
RATIFICAR LA GARANTIA CORPORATIVA CONTENIDA EN EL ANEXO ”D” DEL REFERIDO
CONTRATO DE LICENCIA.=
ARTICULO 2*.- DE LA AUTORIZACION PARA SUSCRIBIR LA MODIFICACION.=
AUTORIZAR A PERUPETRO S.A. A SUSCRIBIR CON PETROLERA MONTERRICO S.A., CON
LA INTERVENCIÓN DE LA COMPAÑÍA OBRAS Y SERVICIOS PETROLEROS S.A.C. - OSPET
S.A.C., LA MODIFICACIÓN DEL CONTRATO DE LICENCIA PARA LA EXPLOTACIÓN DE
HIDROCARBUROS EN EL LOTE II, NOROESTE APROBADO POR EL PRESENTE DECRETO
SUPREMO ======== =
ARTICULO 3”.- DEL REFRENDO.
EL PRESENTE DECRETO SUPREMO SERA REFRENDADO POR EL MINISTRO DE ECONOMIA Y
FINANZAS Y POR EL MINISTRO DE ENERGIA Y MINAS.=
DADO EN LA CASA DE GOBIERNO, EN LIMA, A LOS DIEZ DIAS DEL MES DE AGOSTO DEL
AÑO DOS MIL CINCO.= =
ALEJANDRO TOLEDO.- PRESIDENTE CONSTITUCIONAL DE LA RE
PEDRO PABLO KUCZYNSKI.- MINISTRO DE ECONOMIA Y FINANZAS .=
GLODOMIRO SÁNCHEZ MEJIA.- MINISTRO DE ENERGIA Y MINAS.
INSERTO
TRANSCRIPCION.=

'"

TESTIMONIO

1775681 TRES MIL QUINIENTOS OCHENTIUNO

3581

PONGO EN SU CONOCIMIENTO QUE EN LA SE
DE ABRIL DEL 2005, EL DIRECTORIO ADOPTÓ EL ACUERDO SIGUIENTE:
APRUEBAN PROYECTO DE MODIFICACIÓN DEL CONTRATO DE LICENCIA PARA LA
EXDEOFAGIÓN DE HIDROCARBUROS EN EL LOTE II.
ACUERDO DE DIRECTORIO No. 023-2005.- SAN BORJA, 27 DE ABRIL DEL 2005.=
VISTO EL MEMORANDO No. CONT-GFNE-591-2005, DE 18 DE ABRIL DEL 2005, POR EL
QUE 3E AOLICITA LA APROBACIÓN DEL PROYECTO DE MODIFICACIÓN DEL CONTRATO DE
LICENCIA PARA LA EXPLOTACIÓN DE HIDROCARBUROS EN EL LOTE 117 Y,
CONSIDERANDO 1=:
QUE, MEDIANTE DECRETO SUBREMO No, 39-95-EM, DE 07 DE DICIEMBRE DE 1995, SE
APROBÓ, EL CONTRATO DE LICENCIA PARA LA EXPLOTACIÓN DE HIDROCARBUROS EN EL
LOTE II, NOROESTE? EL MISMO QUE FUERA SUSCRITO ENTRE PERUPETRO S.A. Y VEGSA
E-G,7=
QUE, FOR DECRETO SUPREMO No. 018-97-EM, DE 02 DE SETIEMBRE DE 1997, SE
APROBÓ LA MODIFICACIÓN DEL CONTRATO DE LICENCIA PARA LA EXPLOTACIÓN DE
HIDROCARBUROS EN EL LOTE II, NOROESTE, APROBADO POR DECRETO SUPREMO No. 39-
25-EM, A CELEBRARSE ENTRE PERUPETRO S.A, Y PETROLERA MONTERRICO S.A.,
ASUMIENDO ESTA ÚLTIMA LA TOTALIDAD DE LA PARTICIPACIÓN CONTRACTUAL EN EL
REFERIDO CONTRATO DE LICENCIA, POR ESCISIÓN DE LA EMPRESA VEGSA C.G. EN DOS
SOCIEDADES : PETROLERA MONTERRICO S.A. Y VEGSA C.G.7=
QUE MEDIANTE DECRETO SUPREMO No. 031-99-EM, DE 20 DE AGOSTO DE 1,999, SE
APROBÓ LA MODIFICACIÓN DEL CONTRATO DE LICENCIA ANTES MENCIONADO, EN
RELACIÓN CON EL CAMBIO DEL GARANTE CORPORATIVO; = =
QUE, POR DECRETO SUPREMO No. 013-2004-EM, DE 31 DE MAYO DEL 2004, SE APROBÓ
LA MODIFICACIÓN DEL CONTRATO DE LICENCIA PARA LA EXPLOTACIÓN DE
HIDROCARBUROS EN EL LOTE 11, NOROESTE, EN APLICACIÓN DE LO DISPUESTO EN LA
LEY No. 28109, LEY PARA LA PROMOCIÓN DE LA INVERSIÓN EN LA EXPLOTACIÓN DE
RECURSOS Y RESERVAS MARGINALES DE BIDROCARBUROS A NIVEL NACIONAL; =

QUE, MEDIANTE DECRETO SUPREMO N* 001-2005-EM, DE 02 DE FEBRERO DEL 2005, SE
= APROBÓ LA MODIFICACIÓN DEL CONTRATO DE LICENCIA PARA LA EXPLOTACIÓN DE

HIDROCARBUROS EN EL LOTE II, NOROESTE, PARA EFECTO DE MODIFICAR EL MÉTODO
DE EXTRAPOLACIÓN LINEAL PRECIO - REGALÍA; Y, ESTABLECER LOS PORCENTAJES DE
REGALÍA A PRECIOS MAYORES DE 35 US$/BL, CON LA FINALIDAD DE HACER VIABLE EL
CUMPLIMIENTO DE DICHO CONTRATO DE LICENCIA; =
QUE, PETROLERA MONTERRICO S.A., CON CARTA No. 136- 2005/2M, | DE 02 DE MARZO
DEL 2005, SOLICITÓ A PERUPETRO S.A. LA SUSTITUCIÓN DE LOS GARANTES
CORPORATIVOS EMPRESA DE TRANSPORTES MADERERA HUALLAGA S.A. Y CONSTRUCTORA
ROXI 5.A. POR LA COMPAÑÍA OBRAS Y SERVICIOS PETROLEROS S.A.C. - OSPET
S.A.C.; FUNDAMENTANDO SU SOLICITUD, ENTRE OTROS, EN QUE EL OBJETO SOCIAL DE
OSPET S.A.C. TIENE AFINIDAD CON EL DE PETROLERA MONTERRICO S.A.
QUE, EL ARTÍCULO 12 DE LA LEY No. 26221, LEY ORGÁNICA DE HIDROCARBUROS,
MODIFICADO POR LEY No. 273717, LEY DE ACTUALIZACIÓN EN HIDROCARBUROS,
DISPONE QUE LOS CONTRATOS, UNA VEZ APROBADOS Y SUSCRITOS, SÓLO PODRÁN SER

.s

Notaría Gi

1775682 TRES MIL QUINIENTOS OCHENTIDOS

TESTIMONIO

3582

MODIFIC

MODIFICADOS POR ACUERDO ESCRITO ENTRE LAS PARTES; Y, QUE LAS MODIFICACIONE

2

SERÁN APROBADAS POR DECRETO SUPREMO REFRENDADO POR LOS MINISTROS DE
ECONOMÍA Y FINANZAS Y DE ENERGÍA Y MINAS, DENTRO DEL PLAZO ESTABLECIDO EN
EL ARTÍCULO 11 DE LA CITADA LEYr==
QUE, EN EL INFORME TÉCNICO - LEGAL No. GFNE-579-2005, DE 15 DE ABRIL DEL
2005, LA COMISIÓN DE TRABAJO DE FERUPETRO S.A. CONCLUYE QUE, DE ACUERDO A
LO3 ASPECTOS LEGALES Y AL PERFIL TÉCNICO ECONÓMICO DE LA COMPAÑÍA OBRAS Y
SERVICIOS PETROLEROS S.A.C. - OSPET 9.A.C., ANALIZADOS Y REVISADOS, OSPET
S.A.C. CUMPLE CON LAS CONDICIONES NECESARIAS PARA CONFIGURARSE COMO GARANTE
CORPORATIVO DE PETROLERA MONTERRICO $.A. EN El CONTRATO DE LICENCIA PARA LA
EXPLOTACIÓN DE HIDROCARBUROS EN EL LOTE II NOROESTE, POR LO CUAL RESULTA
PROCEDENTE EFECTUAR LA SUSTITUCIÓN DE LOS GARANTES CORPORATIVOS EMPRESA DE
TRANSPORTES MADERERA BUALLAGA S.A. Y CONSTRUCTORA ROXI %.A.r Y, QUE DE LOS
ASPECTOS TÉCNICOS Y LEGALES ANALIZADOS EL PROYECTO DE MODIFICACIÓN DEL
MENCIONADO CONTRATO DE LICENCIA, SE BA EFECTUADO DE CONFORMIDAD CON LO
DISPUESTO EN LA LEY No. 26221, LEY ORGÁNICA DE HIDROCARBUROS Y SUS
MODIFICATORIAS, RECOMENDANDO AL DIRECTORIO SU APROBACIÓN;
DE CONFORMIDAD CON EL ARTÍCULO 44” DE ESTATUTO SOCIAL DE PERUPETRO S,A.?
EL DIRECTORIO, POR UNANIMIDAD:==
ACORDO:=
1. APROBAR EL PROYECTO DE MODIFICACIÓN DEL CONTRATO DE LICENCIA PARA LA
EXPLOTACIÓN DE HIDROCARBUROS EN EL LOTE II, NOROESTE, APROBADO POR DECRETO
SUPREMO No. 39-95-EM Y MODIFICADO, SUCESIVAMENTE, POR DECRETOS SUPREMOS No.
018-97-EM, No. 031-99-EM, No. 013-2004-EM Y No. 001-2005-EM, PARA EFECTO
DEL CAMBIO DE GARANTE CORPORATIVO, A CELEBRARSE ENTRE PERUPETRO S.A. Y
PETROLERA MONTERRICO S.A., CON LA INTERVENCIÓN DE LA COMPAÑÍA OBRAS Y
SERVICIOS PETROLEROS S.A.C. - OSPET S.A.C.; ASÍ COMO, EL PROYECTO DE
DECRETO SUPREMO QUE APROBARÍA LA MENCIONADA MODIFICACIÓN; LOS QUE SE
ADJUNTAN Al PRESENTE ACUERDO Y FORMAN PARTE INTEGRANTE DEL MISMO.=
2. ELEVAR AL SEÑOR MINISTRO DE ENERGÍA Y MINAS LOS PROYECTOS DE DECRETO
SUBREMO Y DE MODIFICACIÓN DEL CONTRATO DE LICENCIA, REFERIDOS EN EL NUMERAL
1. PRECEDENTE, PARA SU CORRESPONDIENTE TRÁMITE DE APROBACIÓN .==============
e AUTORIZAR AL GERENTE GENERAL DE PERUPETRO S.A., A SUSCRIBIR LA
MODIFICACIÓN INDICADA EN EL NUMERAL 1. QUE ANTECEDE, UNA VEZ QUE SE HAYA
EXPEDIDO EL RESPECTIVO DECRETO SUPREMO. =
EXONERAR EL PRESENTE ACUERDO DEL TRÁMITE DE LECTURA Y APROBACIÓN DE ACTA
LO QUE TRANSCRIBO A USTED PARA SU CONOCIMIENTO Y DEMÁS FINES.
SAN BORJA, 27 DE ABRIL DE 2005
UNA FIRMA ILE CUETO DUTHURBURU.- PRESIDEN
PERUPETRO S.A.= ==
UNA FIRMA ILEGIBLE: ISABEL TAFUR MARIN.- SECRETARIA GENERAL.
CONCLUSIÓN: FORMALIZADO EL INSTRUMENTO, CONFORME A LO ESTABLECIDO EN EL
ARTÍCULO 59 DE LA LEY DEL NOTARIADO, HICE CONOCER A LOS OTORGANTES SU

E

TESTIMONIO

1775683 TRES MIL QUINIENTOS OCHENTITRES
3583
DERECHO PARA LEERLO ÍNTEGRAMENTE. ENTERADOS DE ESE DERECHO, LEYERON EL

INSTRUMENTO ANTE MÍ Y SE RATIFICO EN TODO SU CONTENIDO.
DE CONFORMIDAD CON EL LITERAL J DEL ART. 59 DE LA LEY N” 28580, LOS
COMPARECIENTES SUSCRIBIERON ESTA ESCRITURA El DIA DE LA y
CONCLUIDO EL PROCESO DE FIRMAS. DESPUES DE LO CUAL FIRMO LA PRESENTE DOY
FE o

LA PRESENTE ESCRITURA PÚBLICA, 3E INICIA EN LA FOJA CON NÚMERO DE SERIE B-
1775674 Y TERMINA EN LA FOJA CON NÚMERO DE SERIE B-1775683.=

p' PERUPETRO S.A

EZ RARE
2) VICTOR ANTONIO CORREA RIOS
P' Petrolera Monterrico S.A.

1
: !
Acoir- Cai. licor !
Eecocase
HIDE AROLATS.
1£.59

TESTIMONIO

ES TRANSCRIPCION LITERAL DE LA ESCRITURA PUBLICA QUE CORRE EN
MI REGISTRO CORRESPONDIENTE AL BIENIO 2005 - 2006; Y A
SOLICITUD DE LA PARTE INTERESADA EXPIDO EL PRESENTE TESTIMONIO
DE ACUERDO A LEY; QUE CORRE EN MI REGISTRO A FOJAS 3,574 A
3,583 EL QUE RUBRICO, SELLO Y FIRMO, CONFORME A LEY.

LIMA, 23 DE SETIEMBRE DEL 2,005

BENJAMIN GUTIERREA ADRIANZEN
tario + Lima

TESTIMONIO

SUNARP

SUPERINTENDENCIA NACIONAL.
"DE LOS REGISTROS PUBLICOS.

ZONA REGISTRAL N* IX. SEDE LIMA
OFICINA REGISTRAL LIMA

TITULO N* : 2005-00421351
Fecha de Presentación > 31/08/2005

Se deja constancia que se ha registrado lo siguiente :

ACTO PARTIDA N? ASIENTO
MODIFICATORIA DE CONTRATO DE LICENCIA 06006936 A0006

Derechos S/.1 320.00 con Recibo(s) Numero(s) 00056643-11 00056758-10.
>” LIMA, 16 de Setiembre de 2005

